DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Claims 1-16, and 27, in the reply filed on 12/02/2022 is acknowledged.  The traversal is on the ground(s) that there is a unity of invention because Mitadera teaches a PA block requiring an aromatic diamine the new limitation states “the rigid polyamide PA block does not include aromatic diamine…”  This is not found persuasive because there is no contribution over the prior art in view of US 2013/0171388 A1 to Pawlink et al. (hereinafter Pawlink). Paulink teaches a molding obtained by mixing in an extruder 100 parts by weight (97.1 wt%) of a polyetheramide with PA12 hard blocks and 43% soft blocks based on polyetherdiamines and having a molecular weight of 2000 with 3 parts by weight (2.9 wt%) of poly(1,3,5-triisopropylphenylene-2,4-carbodiimide) (Stabaxol P400), (para 136-137). 
Thus, there is no unity of invention because the shared technical feature is not special since it does not make a contribution over the prior as shown by Paulink.
The requirement is still deemed proper and is therefore made FINAL.

Applicant has also elected with traverse the species of PA11 for the polyamide block, and PTMG for the flexible block, which are encompassed by claims 1-7, and 9-16.

Claims 8, 20-22 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-14, areprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, of copending Application No. 16/763,566 (App. No. 16/763,566). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 16/763,566 teaches each and every component and reads upon the claims in an anticipatory fashion.
Regarding claims 1-7, 10-14, App. No. 16/763,566 teaches a flexible, stretchable, waterproof breathable film based on block copolymer comprising at least one rigid polyamide PA block and at least one flexible block comprising a polyetherdiol, wherein said copolymer includes at least one carboxylic acid chain end blocked with a polycarbodiimide, (claim 1) in which the weight-average molecular mass of the polycarbodiimide is greater than 10,000 g/mol (claim 2), the polycarbodiimide represents from 0.5% to 10% by weight, relative to the total weight (claim 3), wherein said carboxylic acid forms a urea bond by reaction with the carbodiimide of the polycarbodiimide (claim 4), wherein said copolymer is in noncrosslinked linear form, its dispersity Mw/Mn being less than 3 (claim 5), wherein said flexible block comprises poly(tetramethyene glycol) (PTMG), (claim 6-7), wherein said polyamide PA block comprises at least one of the following polyamide units: 6, (claim 10), wherein said at least one copolymer comprises a copolymer containing rigid polyamide blocks and flexible polyether (PEBA) blocks, chosen from the following PEBAs: PA6-PEG, (claim 11-12), wherein the weight ratio of the PA blocks to the flexible blocks is within the range from 0.3 to 10, (claim 13), and the film as claimed in claim 1, wherein said copolymer comprises: from 51% to 99.9% by weight of said block copolymer, and further comprising from 0.1% to 49% by weight of at least one other component selected from the group consisting of polyamides, functional polyolefins, copolyetheresters, thermoplastic polyurethanes (TPU), copolymers of ethylene and vinyl acetate, copolymers of ethylene and of acrylate, and copolymers of ethylene and of alkyl (meth)acrylate, and/or from 0.1% to 10% by weight of additives (claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-7, 10, 13-15, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 10, 13-17, of copending Application No. 16/763,567 (App. No. 16/763,567). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 16/763,567 teaches each and every component and reads upon the claims in an anticipatory fashion.
Regarding claims 1-7, 10, 13-15, App. No. 16/763,567 teaches teaches a block copolymer comprising at least one rigid polyamide PA block and at least one flexible block, wherein said copolymer includes at least one carboxylic acid chain end blocked with a polycarbodiimide (claim 1) in which the weight-average molecular mass of the polycarbodiimide is greater than 10,000 g/mol (claim 2), the polycarbodiimide represents from 0.5% to 10% by weight, relative to the total weight (claim 3), wherein said carboxylic acid forms a urea bond by reaction with the carbodiimide of the polycarbodiimide (claim 4), wherein said copolymer is in noncrosslinked linear form, its dispersity Mw/Mn being less than 3 (claim 1), wherein said flexible block comprises poly(tetramethyene glycol) (PTMG), (claim 6-7), wherein said polyamide PA block comprises at least one of the following polyamide units: 6, (claim 9), wherein the weight ratio of the PA blocks to the flexible blocks is within the range from 0.3 to 10, (claim 10), and a composition comprising: from 51% to 99.9% by weight of said block copolymer, and further comprising from 0.1% to 49% by weight of at least one other component selected from the group consisting of polyamides, functional polyolefins, copolyetheresters, thermoplastic polyurethanes (TPU), copolymers of ethylene and vinyl acetate, copolymers of ethylene and of acrylate, and copolymers of ethylene and of alkyl (meth)acrylate, and/or from 0.1% to 10% by weight of additives (claim 13) and a woven textile comprising the fiber comprising the composition (claim 16-17).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 10, 11 and 13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,384,214 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US Pat. No. 11,384,214 B2 teaches each and every component and reads upon the claims in an anticipatory fashion.
Regarding claims 1-7, 10, 11 and 13, US Pat. No. 11,384,214 B2 teaches a noncrosslinked block copolymer foam, comprising at least one rigid block and at least one flexible block, characterized in that the copolymer includes at least one carboxylic acid chain end blocked with a polycarbodiimide, wherein the weight-average molecular mass of the polycarbodiimide is greater than 10,000,  wherein the weight content of the polycarbodiimide represents from 0.5% to 10% by weight, relative to the total weight of the copolymer, wherein said carboxylic acid forms a urea bond by reaction with a carbodiimide function of the polycarbodiimide, wherein the copolymer is in noncrosslinked linear form, its dispersity Mw/Mn being less than 3, wherein said rigid block comprises at least one block chosen from: polyamide, wherein said flexible block comprises poly(tetramethyene glycol) (PTMG), wherein said at least one copolymer comprises a copolymer containing polyamide blocks and polyether blocks, wherein said rigid block comprises at least one polyamide PA, comprising at least one of the following polyamide units: 11, wherein the weight ratio of the rigid blocks to the flexible blocks is within the range from 0.3 to 10 (claim 1-12).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 13-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0171388 A1 to Pawlink et al. (hereinafter Pawlink).

Regarding claims 1-7, 10, 11, and 13-16, Paulink teaches a molding obtained by mixing in an extruder 100 parts by weight (97.1 wt%) of a polyetheramide with PA12 hard blocks and 43% soft blocks based on polyetherdiamines and having a molecular weight of 2000 with 3 parts by weight (2.9 wt%) of poly(1,3,5-triisopropylphenylene-2,4-carbodiimide) (Stabaxol P400), (para 136-137), wherein the polyether diamines are based upon 1,2-propane diol or ethane diol (para 34), i.e. ethylene glycol. The above polyetheramide meets the claimed block copolymer comprising a rigid PA12 block an a flexible polyetherdiamine block cited in claims 1 , 6, 10, 11, and 13, and the above Stabaxol P400 meets the claimed polycarbodiimide having the claimed amounts and mw cited in claims 1-4. The above also meets the claimed chain end blocked, and urea bond and polydispersity because Pawlink teaches a substantially identical composition obtained by the same process and the Applicant recites in their specification that the claimed invention is obtained by mixing the block copolymer with the polycarbodiimide in an extruder and then extruded. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Paulink also teaches the melt mixture is extruded to form a film or coating, which can then further be stretched and wound around a pipe fitting (para 120-122). The above mixture can also be used in a composition comprising 50-95 parts of the above polyamide, 1-49 parts of a polyolefin, and 1-49 parts of an impact modifier (para 88-92) and additives such as fillers and fibers such as glass or carbon fibers (para 97).

Claim(s) 1-7, 9-13, 15, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-095616 A to Honma. (hereinafter Honma).

Regarding claims 1-7, 9-13, 15, and 16, Honma teaches mixing/kneading in an extruder 100 parts (95.23 wt%) of PEBAX 5533 SP with 5 parts (4.76wt%) of Stabaxol P (Se Example 3, Table 1, para 178), and extruded to form pellets and used to form a molding such as a resin plate. (para 172-174). PEBAX 5533 SP is a block copolymer of nylon 12 hard segment and about 30wt% of PTMEG soft segment and Stabaxol P is a poly(1,3,5-triisopropylphenylene-2,4-carbodiimide).
Honma also teaches the resin composition comprises the above polyetheramide and the carbodiimide compound, additives (para 89), and the tire comprising the above resin composition further comprises a reinforcing member coated with a TPU (para 94-98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766